Citation Nr: 0915575
Decision Date: 04/24/09	Archive Date: 06/02/09

Citation Nr: 0915575	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-27 861	)	DATE APR 24 2009
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for a residuals of back surgery, to 
include a bilateral leg disorder and a bladder disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1952 to July 
1954.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).

The Board denied the claim on appeal by a December 2007 
decision.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a January 2009 Joint Motion for Remand (Joint Motion), the 
Court remanded this appeal in February 2009 for development 
in compliance with the Joint Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
Veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2008).  Here, based on the Joint Motion, the Court 
remanded the Board's decision in this matter, finding that 
the Board's December 2007 decision failed to provide adequate 
reasons and bases for why the Veteran was not entitled to 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for a residuals of back surgery.  Accordingly, in 
order to prevent prejudice to the Veteran, the December 2007 
decision of the Board must be vacated in its entirety, and a 
new decision will be entered as if the December 2007 decision 
by the Board had never been issued.


REMAND

As noted in the Introduction above, the Court's February 2009 
order remanded the claim on appeal for readjudication 
consistent with a January 2009 Joint Motion.  This Joint 
Motion stated that the December 2007 Board decision did not 
properly discuss whether any additional disability incurred 
by the Veteran was "not reasonably foreseeable" and whether 
the Veteran consented to two VA surgical operations 
consistent with the terms of 38 C.F.R. § 17.32 (2008).  The 
Joint Motion particularly focused on the Board's failure to 
make a finding of fact as to whether VA obtained the 
Veteran's full and informed consent prior to the January 2002 
and November 2002 surgical operations and whether any such 
failure constituted negligence per se.  In this regard, the 
evidence of record does not include any signed consent forms 
for either of the two surgical operations.  Accordingly, a 
remand is required to obtain the Veteran's consent forms for 
the January 2002 and November 2002 surgical operations.

Accordingly, the case is remanded for the following actions:

1.	The RO must attempt to obtain all VA 
records relating to the Veteran's 
informed consent prior to the January 
2002 and November 2002 surgical 
operations, to specifically include the 
forms that the Veteran signed prior to 
the operations and any forms detailing 
the risks and side-effects of the 
procedures.  All attempts to secure 
this evidence must be documented in the 
claims file.  If, after making 
reasonable efforts to obtain these 
records, such records cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.	After the above action has been 
completed, the Veteran must be provided 
with a medical opinion to determine 
whether any additional disability 
caused by the January 2002 and November 
2002 surgical operations was not 
reasonably foreseeable and whether the 
Veteran was properly informed of the 
risks of and side-effects of the 
surgical operations.  The claims file 
must be made available to and reviewed 
by the examiner.  Thereafter, the 
examiner must state whether the January 
2002 and November 2002 surgical 
operations caused any additional 
disability of any kind, to specifically 
include neurological symptoms in the 
lower extremities and bladder.  The 
examiner must provide an opinion as to 
whether any additional disability is 
due to an event that was not reasonably 
foreseeable.  In addressing this 
question, the examiner must state 
whether the January 2002 and November 
2002 surgical operations were conducted 
with or without the Veteran's informed 
consent.  In determining whether an 
event was not reasonably foreseeable, 
the examiner must discuss whether or 
not any additional disability that was 
incurred, to specifically include 
neurological symptoms in the lower 
extremities and bladder, is considered 
to be an ordinary risk of the types of 
surgical operations that were conducted 
in January 2002 and November 2002.  If 
such risks are known, the examiner must 
discuss whether they are the type of 
risk that a reasonable health care 
provider would have disclosed to the 
Veteran.  A complete rationale for all 
opinions must be provided.  The report 
must be typed.

3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


Citation Nr: 0739642	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  05-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for low 
back and bilateral leg disorders, due to VA medical 
treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from August 1952 
to July 1954.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran's low back and bilateral leg disorders are due to VA 
carelessness, negligence, lack of proper skill or similar 
instance of fault on the part of VA in furnishing medical 
treatment.

2.  The evidence of record does not demonstrate that the 
veteran's low back and bilateral leg disorders were due to an 
event not reasonably foreseeable in furnishing medical 
treatment.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for low back and bilateral leg disorders due to VA medical 
treatment have not been met.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.361 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, November 2003 letters 
and a January 2004 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against compensation under 38 U.S.C.A. § 1151.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letters also essentially requested that the veteran provide 
any evidence in his possession that pertained to this claim.  
38 C.F.R. § 3.159(b)(1).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication).   

The veteran's service medical records, VA medical treatment 
records, VA examination report, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

In general, when a veteran experiences additional disability 
as the result of hospital care, medical or surgical 
treatment, or examination furnished by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  38 
U.S.C.A. § 1151.  

When there is no willful misconduct by a veteran, disability 
resulting from VA hospital care furnished the veteran will be 
compensated in the same manner as if service-connected, if 
the disability was caused by (A) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care or (B) 
an event which is not reasonably foreseeable.  38 U.S.C.A. § 
1151; 38 C.F.R. § 3.361.  In order to establish entitlement 
to benefits under 38 U.S.C.A. § 1151, there must be (1) 
medical evidence of a current disability; (2) medical or, in 
some circumstances, lay evidence of the incurrence or 
aggravation of an injury or disease as the result of VA 
hospitalization or treatment; and (3) medical evidence of a 
nexus between the asserted injury or disease and the current 
disability.  See Jones v. West, 12 Vet. App. 460, 464 (1999).

The veteran asserts that two VA back surgeries in January and 
November 2002 aggravated a low back disability and caused a 
bilateral leg disability.  

An August 2001 private medical record noted the veteran was 
seen for right hip and low back pain that radiated into the 
right leg and right foot drop.  The impression was sensory 
motor polyneuropathic process, L4 to S1 active and chronic 
denervative changes right more than left, consistent with 
radiculopathic etiology.  

In October 2001 VA medical records, the diagnosis was low 
back nerve compression.  In November 2001 VA records, the 
veteran reported back pain with leg weakness and numbness.  
The assessment was lumbar radiculopathy of the bilateral 
lower extremities.  In a January 4, 2002 VA record, the 
veteran reported that 4 or 5 months prior he began having 
difficulty walking, progressive leg numbness, and right foot 
drop.  X-rays and a magnetic resonance imaging (MRI) 
examination showed anterior listhesis of L4 and L5 and L5 on 
S1, mild anterior subluxation of L5, small right lateral disk 
protrusion of L3 to L4 and L4 to L5 with neuroforaminal 
narrowing at L4 to L5 on the right, and mild degenerative 
disk bulge with severe degenerative disc disease at L5 and 
S1.  A January 7, 2002 VA operative report indicated the 
veteran underwent decompressive lumbar laminectomy at L4 to 
L5 with pedicle screw fixation from L4 to S1.  The report 
noted that the veteran tolerated the procedure without 
difficulty.  

Private medical records indicated the veteran was 
hospitalized for physical and occupational therapy from 
January 15, 2002 to February 4, 2002.  

February 2002 VA medical records noted the veteran was 
status-post lumbar fixation and decompression.  The veteran 
stated he was doing well and was walking with a walker, 
although he also reported urinary incontinence and slow 
ambulation with foot drop.  April 2002 VA records noted the 
veteran was doing well.  He reported walking 5 blocks a day, 
riding his stationary bike 3 to 5 miles per day, and recovery 
of some right foot dorsiflexion.  In May 2002 VA records, the 
veteran reported urinary incontinence, weakness, and an 
inability to dorsiflex the right ankle since the surgery.  He 
stated that he had been walking with a walker since the 
surgery had difficulty due to right hip pain.  In July 2002 
VA records, the veteran reported self-catheterization 3 to 4 
times per day, weakness, and an inability to walk.  The 
assessment was neurogenic bladder.  The main problem was 
weakness which the examiner didn't think was related to the 
right hip.  

In August 2002 VA medical records, the veteran reported 
weakness, worse since surgery.  There was severe right hip 
degenerative joint disease and it wasn't clear if the 
veteran's problems were due to the hip or the back.  In 
September 2002 VA records, the veteran reported he used a 
walker and prior to surgery he used a cane.  There was right 
foot drop which was present prior to surgery.  There was also 
catheterization, which was most likely due to prostate 
problems.  In October 2002 VA records, the veteran was nearly 
confined to wheelchair, but could walk a little with a 
walker.  There was lower extremity weakness, numbness, and 
urinary incontinence.  The examiner found these neurological 
changes were due to surgery.  In a November 2002 VA record, 
there was low back pain and bilateral lower extremity 
weakness and pain.  The veteran signed a surgery consent 
form.  

A November 26, 2002 VA operative report noted the 
preoperative diagnoses were severe lumbar spinal stenosis at 
L3 to L4 due to diffuse annular bulging and bilateral lumbar 
facet hypertrophy.  The procedure was a decompressive lumbar 
laminectomy at L3 and L4 and facet screw fixations, 
bilaterally, at L2 and L3.  The examiner noted that after a 
January 2002 surgery, the veteran had been able to walk a few 
blocks and ride his stationary bike 2 to 3 times per day.  
But in April 2002, the veteran started to complain of 
increased numbness and progressive weakness and an inability 
to control his bladder.  Then he could only walk using a 
walker for a short distance and was in a wheelchair.  A 
recent MRI revealed severe stenosis of the spinal canal at L3 
and L4.  

Private medical records indicated the veteran was 
hospitalized for post-surgery occupational and physical 
therapy from December 2-8, 2002.  Upon discharge, the veteran 
was ambulating with a walker and had decreased complaints of 
pain.  There was weakness of the lower extremities and self-
catherization.  The diagnoses were degenerative disc disease 
of the lumbar spine, neurogenic bladder, and foot drop.  

In a December 2002 VA medical record, the veteran was seen 
for post-operative followup.  There was improved right foot 
dorsiflexion.  The assessment was status-post decompressive 
lumbar laminectomy.  In March 2003 VA records, the veteran 
reported that he was unable to walk unassisted.  There was 
right foot drop, right hip osteoarthritis, back pain, 
bilateral lower extremity numbness, and intermittent 
catherization.  In May 2003 VA records, the veteran was seen 
for a complicated history.  The veteran stated that he had 
been able to ambulate until 2 months prior.  In a June 2003 
VA record, the diagnosis was neurogenic bladder.  In 
September 2003 VA records, the veteran was status-post two 
back surgeries.  There was right foot drop and self-
catheterization.  The veteran was in a wheelchair.  In 
October 2003, the veteran was status-post lumbar 
fixation/decompression.  

In November 2003 lay statements, the veteran asserted that 
prior to surgery, he had a lot of leg tingling and numbness 
and drop foot.  He stated that after the January 2002 surgery 
he was only able to walk with a walker, and that after the 
November 2002 surgery, he was in a wheelchair and unable to 
urinate on his own.  

December 2003 medical VA records noted the back surgery 
created a neurogenic bladder.  A January 2004 VA medical 
opinion was obtained.  The examiner stated that the entire 
claims file was reviewed.  The examiner noted a longstanding 
history of back pain.  The examiner noted the January 2002 
decompressive laminectomy due to a right-sided foot drop.  
Prior to the procedure, the veteran was having urinary 
dribbling.  Afterwards, the veteran was ambulating with 
assistance.  Some months later, the symptoms returned and 
subsequent MRI showed severe central canal spinal stenosis.  
The examiner also noted the November 2002 decompressive 
laminectomy.  Afterwards, the veteran did well, but then the 
symptoms returned.  There was urinary dribbling and then 
self-catheterization.  Over time, the veteran needed more 
assistance to ambulate and became wheelchair bound.  The 
examiner noted that there were no complications during or 
after the surgeries.  During the second surgery there was a 
fair amount of blood loss, but no other complications.  Upon 
review of the documentation, the examiner opined that he 
could not find any carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault.  The 
examiner noted that the veteran had severe back problems for 
many years which were slowly progressing, and despite the two 
procedures, they had continued to worsen, which can occur 
quite frequently.  The examiner opined that it was impossible 
to predict the outcome of the specific surgical procedures, 
but that some percentage of patients will improve, some will 
not improve, and some will worsen after such an invasive 
neurosurgical procedure.  

A January 2004 VA medical record noted the veteran's chief 
complaints were weakness, right hip, knee, and groin pain.  
The veteran was wheelchair bound.  He reported that prior to 
surgery, he had no leg pain.  He also reported that prior to 
the back surgery he had urinary incontinence but that now he 
was required to self-catheterize.  In an April 2004 VA 
record, the veteran reported back and right hip problems.  He 
stated that after surgery his foot drop became denser and he 
developed a neurogenic bladder and residual weakness of the 
right lower extremity.  He reported that he ambulated around 
his house with a walker but was otherwise in a wheelchair.  
In a July 2004 VA record, the veteran reported self-
catheterization several times per day.  The assessment was 
neurogenic bladder.  November 2004 VA records noted a history 
of neurogenic bladder.  In a December 2004 VA record, the 
veteran stated he was unable to ambulate without assistive 
aids, ambulated around his house with walker, but was 
otherwise was in a wheelchair.  

In his May 2005 notice of disagreement, the veteran asserted 
that he was much worse than he was prior to the surgeries.  
He stated that he was able to walk prior to the surgeries but 
was now in wheelchair and unable to use his legs or urinate 
without self-catherization.  

The Board finds that the evidence of record does not support 
entitlement to benefits under 38 U.S.C.A. § 1151.  The 
evidence of record indicates current low back and bilateral 
lower extremity disorders, to include a neurogenic bladder, 
bilateral leg weakness, and right foot drop.  See Jones, 12 
Vet. App. at 464 (holding that compensation under 38 U.S.C.A. 
§ 1151 requires medical evidence of a current disability and 
medical or, in some circumstances, lay evidence of the 
incurrence or aggravation of an injury or disease as the 
result of VA hospitalization or treatment).  But upon a 
review of the claims file, a VA examiner opined that there 
was no carelessness, negligence, lack of proper skill, error 
in judgment or similar instance of fault by VA, and found 
that the veteran's results, to include the non-improvement or 
worsening of his back and back-related problems, were not 
uncommon.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that the Board is not free to substitute its 
own judgment for that of an expert); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000) (holding that factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Although the 
veteran has asserted that his current disabilities are due to 
VA fault, he is not competent to provide such a medical 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Thus, the 
medical evidence of record demonstrates that VA treatment was 
not careless or negligent, did not involve lack of proper 
skill, an error in judgment, or similar instance of fault by 
VA, and demonstrates that the continued worsening of the 
veteran's back problems was reasonably foreseeable.  See 
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  Accordingly, the 
veteran is not entitled to compensation under 38 U.S.C.A. 
§ 1151.

The veteran's representative argues that the Board must 
determine whether VA medical quality assurance records exist 
and whether they are relevant, and if so, the appeal must be 
remanded to permit medical quality assurance records to be 
placed in the record.  See 38 U.S.C.A. § 5705 (West 2002 & 
Supp. 2005) (noting the confidentiality of medical quality-
assurance records).  The veteran's representative argues that 
the failure to collect and consider such records in the 
adjudication of the veteran's appeal violates VA's duty to 
assist.  The veteran's representative also argues that the VA 
Adjudication Manual 21-1, Part IV, Section 22.03, violates 
38 U.S.C.A. § 5705 because it directs VA not to request 
quality assurance reports in the adjudication of 38 U.S.C.A. 
§ 1151 claims because they are confidential.  The Board finds 
the arguments without merit.  First, VA Adjudication Manual 
21-1, Part IV, Section 22.03 was rescinded in December 2005.  
Second, 38 U.S.C.A. § 5705 explicitly states that VA medical 
quality-assurance reports are confidential and privileged and 
may not be disclosed to any person or entity except in 
specific enumerate situations, which are not applicable here.  
38 U.S.C.A. § 5705 (a).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Compensation under 38 U.S.C.A. § 1151 for back and bilateral 
leg disorders due to VA treatment is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


